IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs October 5, 2010

                   STATE OF TENNESSEE v. CHARLES COX

              Direct Appeal from the Circuit Court for Madison County
                      No. 09-173 Roy B. Morgan, Jr., Judge




              No. W2010-00129-CCA-R3-CD - Filed December 13, 2010


The defendant, Charles Cox, stands convicted of aggravated burglary, a Class C felony, and
theft of property under $500, a Class A misdemeanor. The trial court sentenced him to 11
months, 29 days in the county jail for the misdemeanor and to eight years as a Range II,
multiple offender in the Tennessee Department of Correction for the felony, to be served
concurrently. On appeal, the defendant challenges the sufficiency of the convicting evidence.
Following our review, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

J.C. M CL IN, J., delivered the opinion of the court, in which A LAN E. G LENN and C AMILLE R.
M CM ULLEN, JJ., joined.

George Morton Googe, District Public Defender, and Susan D. Korsnes, Assistant Public
Defender, for the appellant, Charles Cox.

Robert E. Cooper, Jr., Attorney General and Reporter; Brian Clay Johnson, Assistant
Attorney General; James G. Woodall, District Attorney General; and Jody S. Pickens,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                        Background

       On April 6, 2009, a Madison County grand jury indicted the defendant for aggravated
burglary, a Class C felony, and theft of property under $500, a Class A misdemeanor. The
matter proceeded to trial before a jury on October 5, 2009.
        At trial, Caroline Woodruff testified that she had been friends with Charles Northern
for twenty years. On January 22, 2009, Ms. Woodruff received a telephone call from her
sister that Mr. Northern had suffered a heart attack. She went to Mr. Northern’s apartment
immediately. When she arrived, the paramedics were treating him, and his brothers and
girlfriend were present. After the ambulance took him to the hospital, Ms. Woodruff closed
the apartment door and followed the ambulance. She testified that there was no damage to
the door at that point. The hospital staff pronounced Mr. Northern to be deceased shortly
after he arrived at the hospital. Ms. Woodruff testified that Mr. Northern’s girlfriend asked
her to lock up his apartment, so she returned to his apartment. When she arrived, she
testified that she saw the defendant, whom she had known for fifteen to twenty years, leaving
the apartment carrying a briefcase and a television. She thought it unusual because she had
been the last person to leave the apartment and did not expect anyone to be there. Ms.
Woodruff said that she stopped him, asked him why he was carrying a television out of Mr.
Northern’s apartment and told him that he knew better than to do that. He replied that he was
taking the television because it was his uncle’s house. When she told him that she knew that
Mr. Northern was not his uncle and that he should not be taking things from his house, she
testified that he ignored her, walked down the stairs, and began running. After Mr.
Northern’s girlfriend arrived, they went into his apartment. Ms. Woodruff testified that
“[t]he door had been kicked in completely off the hinge . . . and the bedroom was destroyed.”

        On cross-examination, Ms. Woodruff testified that the briefcase was orange and that
the television was a small portable set. She said that she assumed the items belonged to Mr.
Northern because the defendant was carrying them out of Mr. Northern’s apartment.

       Jesse Northern testified that he was Charles Northern’s brother. Mr. Northern said
that he went to his brother’s apartment on January 22, 2009, after receiving a call that his
brother had passed out. When he arrived, paramedics were treating his brother. He followed
the ambulance to the hospital, and after the staff pronounced his brother dead, he returned
to his brother’s apartment to search for Veterans’ Administration paperwork. When he
arrived, he noticed that someone had kicked in the bedroom door. Mr. Northern testified that
his brother kept paperwork in two briefcases, but one of the briefcases was missing. A
portable television was also missing. Mr. Northern said that all of the drawers in the
bedroom were open, and clothes were all over the room.

       On cross-examination, Mr. Northern testified that his brother had a black briefcase
and a brown one. The brown one was missing. He was not aware of his brother having an
orange briefcase. Mr. Northern testified that a woman named Willie Mae Rucker lived with
his brother. She was at the apartment when he returned. To his knowledge, Ms. Rucker had
not given the missing items to anyone.



                                             -2-
        Sergeant Douglas Manaseri, of the Jackson Police Department, testified that on
January 22, 2009, he was a patrol officer assigned to the West Jackson area, which included
1180 Hollywood Avenue. He said that on January 22, at approximately 4:30 p.m., he
responded to an aggravated burglary call at 1180 Hollywood Avenue, Apartment 115. Ms.
Woodruff met him at the apartment, and he checked the apartment to ensure that no one was
inside. Ms. Woodruff told him what she had seen and gave him a suspect’s name. In his role
as a crime scene technician, he processed the apartment for evidence. He noticed that the
door had been forced open because the door frame was split and there were impact marks on
the bottom of the door. Additionally, the sheetrock behind the door was damaged from the
impact of the door. Sergeant Manaseri testified that the first room of the apartment had been
ransacked and a purse was lying on the floor. He did not find any undisturbed fingerprints
to process. He collected a lock blade knife as evidence because the position of the knife next
to an opened briefcase indicated to him that someone had used the knife to pry open the
briefcase. The parties stipulated that the crime lab was unable to find any latent prints on the
knife. Sergeant Manaseri testified that he took pictures of the apartment as he found it, and
he identified those photographs for the jury. He further testified that other officers took the
defendant into custody within thirty minutes of his arrival at the apartment. He said that no
one had recovered the missing items.

        Following the close of proof and deliberations, the jury found the defendant guilty of
aggravated burglary, a Class C felony, and theft of property under $500, a Class A
misdemeanor. The trial court sentenced him as a Range II, multiple offender to eight years
in the Tennessee Department of Correction for the felony and to eleven months and twenty-
nine days in the county jail for the misdemeanor, to be served concurrently.

                                           Analysis

       On appeal, the defendant challenges the sufficiency of the convicting evidence.
Specifically, he argues that the state did not prove that he did not have consent to enter the
apartment and that the state did not prove that Charles Northern owned the items that Ms.
Woodruff saw the defendant carrying.

        Our review begins with the well-established rule that once a jury finds a defendant
guilty, his or her presumption of innocence is removed and replaced with a presumption of
guilt. State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). Therefore, on appeal, the
convicted defendant has the burden of demonstrating to this court why the evidence will not
support the jury’s verdict. State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000); State
v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). To meet this burden, the defendant must
establish that no “rational trier of fact” could have found the essential elements of the crime
beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); State v. Evans,

                                              -3-
108 S.W.3d 231, 236 (Tenn. 2003); Tenn. R. App. P. 13(e). In contrast, the jury’s verdict
approved by the trial judge accredits the state’s witnesses and resolves all conflicts in favor
of the state. State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). The state is entitled to the
strongest legitimate view of the evidence and all reasonable inferences which may be drawn
from that evidence. Carruthers, 35 S.W.3d at 558; Tuggle, 639 S.W.2d at 914. Questions
concerning the credibility of the witnesses, conflicts in trial testimony, the weight and value
to be given the evidence, and all factual issues raised by the evidence are resolved by the trier
of fact and not this court. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). We do not
attempt to re-weigh or re-evaluate the evidence. State v. Reid, 91 S.W.3d 247, 277 (Tenn.
2002); Bland, 958 S.W.2d at 659. Likewise, we do not replace the jury’s inferences drawn
from the circumstantial evidence with our own inferences. See State v. Elkins, 102 S.W.3d
581, 582 (Tenn. 2003); Reid, 91 S.W.3d at 277.

       Although the evidence of the defendant’s guilt is circumstantial in nature,
circumstantial evidence alone may be sufficient to support a conviction. State v. Tharpe, 726
S.W.2d 896, 899-900 (Tenn. 1987); State v. Gregory, 862 S.W.2d 574, 577 (Tenn. Crim.
App. 1993). However, in order for this to occur, the circumstantial evidence must be not
only consistent with the guilt of the accused but it must also be inconsistent with innocence
and must exclude every other reasonable theory or hypothesis except that of guilt. Tharpe,
726 S.W.2d at 900. In addition, “it must establish such a certainty of guilt of the accused
as to convince the mind beyond a reasonable doubt that [the defendant] is the one who
committed the crime.” Id. (quoting Pruitt v. State, 460 S.W.2d 385, 390 (Tenn. Crim. App.
1970)).

       The Tennessee Code Annotated defines aggravated burglary, in relevant part, as
entering a habitation without the effective consent of the owner and with the intent to commit
a felony, theft, or assault. Tenn. Code Ann. § 39-14-402(a)(1), -403(a). A habitation is
defined as “any structure . . . which is designed or adapted for the overnight accommodation
of persons[.]” Id. § 39-14-401(1)(A).

       In order to uphold the defendant’s conviction, the state had to prove that the defendant
intended to deprive the owner of property and that the defendant knowingly obtained or
exercised control over the property without the owner’s effective consent. Tenn. Code Ann.
§ 39-14-103. The state also had to prove that the value of the property was $500 or less to
support a conviction for a Class A misdemeanor. Tenn. Code Ann. § 39-14-105(2). The fair
market value of property is a question of fact for the jury. See State v. Hamm, 611 S.W.2d
826, 828-29 (Tenn. 1981).

       The Tennessee Code Annotated defines “effective consent” as



                                               -4-
       assent in fact, whether express or apparent, including assent by one legally
       authorized to act for another. Consent is not effective when:

              (A) Induced by deception or coercion;

              (B) Given by a person the defendant knows is not authorized to act as
              an agent;

              (C) Given by a person who, by reason of youth, mental disease or
              defect, or intoxication, is known by the defendant to be unable to make
              reasonable decisions regarding the subject matter; or

              (D) Given solely to detect the commission of an offense[.]

Tenn. Code Ann. § 39-11-106(a)(9).

        Viewed in the light most favorable to the state, the evidence showed that there was
a forced entry into Charles Northern’s apartment and it was ransacked. Ms. Woodruff
testified that the door was not damaged when she left and that she saw the defendant carrying
a briefcase and television from the apartment when she returned. The circumstantial
evidence was sufficient for the jury to infer that the defendant did not have consent to enter
the apartment because the door was forced open. Furthermore, the evidence was sufficient
for the jury to infer that the items carried by the defendant belonged to Charles Northern
because Jesse Northern testified that his brother’s television set and briefcase were missing,
and Ms. Woodruff testified that the defendant was carrying the items out of Mr. Northern’s
apartment. While the state did not present evidence regarding the value of the items, the jury
was free to infer that the items had some value, which is sufficient to sustain the
misdemeanor theft of property conviction. See State v. Hill, 856 S.W.2d 155, 156 (Tenn.
Crim. App. 1993). We conclude that any rational jury could have found, beyond a reasonable
doubt, that the defendant was guilty of aggravated burglary and theft of property under $500.
Therefore, the defendant is without relief.

                                        Conclusion

       Based on the foregoing reasons, we affirm the judgments of the trial court.


                                                   ___________________________________
                                                   J.C. McLIN, JUDGE



                                             -5-